An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-619
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 20 January 2015


STATE OF NORTH CAROLINA

      v.                                         Cabarrus County
                                                 Nos. 12 CRS 54772, 13 CRS 1190
JAMES ALLAN MORRIS



      Appeal by defendant from judgment entered 8 January 2014 by

Judge Christopher W. Bragg in Cabarrus County Superior Court.

Heard in the Court of Appeals 15 December 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Thomas H. Moore, for the State.

      Unti & Smith,        PLLC,        by   Sharon     L.    Smith   for    defendant-
      appellant.


      STEELMAN, Judge.


      Where the testimony of an officer was offered to explain

his   subsequent     actions      and    the    trial    court     gave     the   jury   a

limiting     instruction     to    that        effect,       the   admission      of   the

testimony was not error.

                      I. Factual and Procedural Background
                                            -2-
       On   11   August    2012,      Officer       Anthony        Vandevoorde         of    the

Concord Police Department was on routine patrol when he stopped

at   the    magistrate’s        office      to    retrieve         some    papers.      As    he

approached       the    building     housing       the    magistrate’s           office,       he

observed a white male standing on the sidewalk and watching him.

       Officer Vandevoorde entered the magistrate’s office, where

he   was    approached     by    a    bondsman.         The    bondsman        gave    Officer

Vandevoorde       the    name   and    description            of   James       Allan    Morris

(defendant) and told him that she was looking for defendant.

Officer     Vandevoorde     told      her    he    had    not      seen    him,       and    then

returned to his vehicle and searched for defendant on his laptop

computer. When he saw defendant’s Department of Motor Vehicle

photo, he realized that it looked just like the man he had seen

earlier on the street. Officer Vandevoorde then confirmed that

there was an outstanding warrant for defendant’s arrest.

       Officer    Vandevoorde        began       circling      the    area      looking       for

defendant. When he observed a moped parked across the street

from What-a-Burger, he recalled that the bondsman had mentioned

that defendant drove a moped, and circled back to What-a-Burger.

The moped was gone, but the bondsman was standing in the parking

lot.   Officer     Vandevoorde        asked       the    bondsman         if   she     had   any

additional information about defendant, and she responded that
                                        -3-
she had just spoken with him, and he was at Danny’s, a local gas

station.

       Officer Vandevoorde went to Danny’s and found defendant,

who    attempted    to   drive   away    on   his   moped.    He   drove     ten   or

fifteen feet, when he was forced to stop by another officer who

had    entered   Danny’s    parking     lot.   Officer       Vandevoorde     placed

defendant under arrest. While talking with defendant, Officer

Vandevoorde noticed        an odor of alcohol         upon his breath, and

asked defendant if he had been drinking. Defendant told him he

had been drinking the night before. Officer Vandevoorde observed

that defendant had “glassy red eyes” and smelled like alcohol.

He administered field sobriety tests to defendant, and defendant

performed poorly on the tests. Officer Vandevoorde determined

that    defendant    was   impaired,     arrested    him     for   driving    while

impaired,    and    transported    him    to   the    Cabarrus     County     Jail.

Defendant was administered an intoxilyzer which showed that he

had a blood alcohol concentration of .10.

       Defendant was indicted for the felony of habitual impaired

driving, and for having attained the status of habitual felon.

On 8 January 2014, defendant stipulated to the existence of

three prior convictions for driving while impaired. A jury found

defendant guilty of driving while impaired, and defendant was

thus guilty of habitual impaired driving. Defendant then pled
                                   -4-
guilty to having attained the status of an habitual felon. The

trial court sentenced defendant to an active term of 90 to 120

months imprisonment.

    Defendant appeals.

                 II. Admission of Statements of Bondsman

    In his sole argument on appeal, defendant contends that the

trial   court   erred   by   admitting   the   statements   made   by   the

bondsman to Officer Vandevoorde. We disagree.

    Officer Vandevoorde testified that the bondsman:

           asked me if I noticed a gentleman outside,
           gave me a brief description of him. [I]
           [t]old her kind of sort of, not really,
           didn’t see that person in particularly
           [sic]. She gave me his name, said that she
           was looking for him. I retrieved my papers,
           went back to my patrol car. We have a laptop
           in our car. We can access DMV databases,
           NCIC, which is a national database, and we
           can also access all warrants in the state of
           North Carolina. Ran the name and date of
           birth, which time gave me a person. And
           we’re also able to retrieve your DMV photos
           from when they take your photo when you get
           your license. When I pulled up the DMV
           photo, it looked just like the gentleman
           that I saw earlier standing on Church Street
           near Corban. Took that information, had
           communications check. I also checked to see
           if there was in fact a warrant for his
           arrest, and at which time it was confirmed
           that he did actually have a warrant for his
           arrest.

Defendant contends that the bondsman’s conversation with Officer

Vandevoorde constituted inadmissible hearsay and conveyed to the
                                            -5-
jury that defendant was involved in another criminal matter.

Defendant further asserts that the admission of this testimony

was reversible error requiring a new trial.

       N.C.     Gen.     Stat.     §   8C–1,      Rule     801(c)   (2013)      defines

“hearsay” as “a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to

prove    the    truth     of     the   matter     asserted.”    While     hearsay    is

generally inadmissible, an out-of-court statement offered for

some    purpose       other    than    to   prove    the    truth   of    the    matter

asserted is admissible as non-hearsay evidence. State v. Gainey,

355 N.C. 73, 87, 558 S.E.2d 463, 473, cert. denied, 537 U.S.

896, 154 L. Ed. 2d 165 (2002). “Specifically, statements are not

hearsay if they are made to explain the subsequent conduct of

the    person    to     whom     the   statement     was    directed.”     Id.    “When

preserved by an objection, a trial court’s decision with regard

to the admission of evidence alleged to be hearsay is reviewed

de novo.” State v. Johnson, 209 N.C. App. 682, 692, 706 S.E.2d

790, 797 (2011).

       We hold that Officer Vandevoorde’s testimony regarding his

conversation with the bondsman was not hearsay because it was

admitted       solely     to     provide     a    context     for   the      officer’s

subsequent course of conduct and explain why he went in search

of     defendant.       Additionally,       Officer      Vandevoorde’s       testimony
                                        -6-
about   his   conversation      with    the       bondsman      was    devoid     of    any

prejudicial information regarding the reason the bondsman was

looking for defendant. Moreover, the trial court gave a limiting

instruction     to    the   jury,     directing      it    that       “any    statements

Officer Vandevoorde gives you concerning what the bondsman, what

she told him, are not being offered for the truth of the matter

asserted.     They    are   being      offered       to    explain       what    Officer

Vandevoorde’s     actions      were   in    response       to    these    statements.”

“The law presumes that the jury heeds limiting instructions that

the trial judge gives regarding the evidence.” State v. Riley,

202 N.C. App. 299, 303, 688 S.E.2d 477, 480 (2010). Accordingly,

we   conclude   the    trial    court      did     not    err    by    admitting       this

testimony.

      Defendant      also   contends       that    the    challenged         portions    of

Officer   Vandevoorde’s        testimony      were       irrelevant      and    unfairly

prejudicial under North Carolina Rules of Evidence 401 and 403,

or constituted prior bad acts that should not have been admitted

in accordance with Rule 404(b). However, defendant’s objection

at trial was not based upon irrelevancy, unfair prejudice or

prior bad acts. These arguments were not preserved for appellate

review,   and   are    dismissed.      N.C.       Rule    of    Appellate       Procedure

28(b)(6).

      We hold that defendant received a trial free from error.
                         -7-
NO ERROR.

Judges ELMORE and DILLON concur.

Report per Rule 30(e).